*295ORDER
PER CURIAM.
In this cause our opinion was handed down on July 28, 1970, 472 P.2d 1013, which affirmed the issuance of a writ of prohibition by the district court. The district court’s order granting the writ contained this provision:
“IT IS FURTHER ORDERED that the Court will consider the questions of costs and attorneys’ fees, and will determine the same at a future time.”
The district judge who tried this cause has since died and. on August 6, 1970, respondent filed á petition for award of costs and reasonable attorneys fee in which it is recited that, the costs amounted to $161.00 and a memorandum of cost has: been filed. No exception has been taken to the costs as therein set forth and they are hereby allowed and ordered paid by appellant school district.
As to an attorneys fee the Court is aware of the proceedings had in the district court and upon appeal to this Court and no further testimony is necessary for this Court to make a fair and equitable determination of appropriate fees for counsel, having in mind that they will be taxed against the school district.
It is ordered that an attorneys fee of $1,000.00 be allowed counsel for respondent covering their services in both the district court and upon appeal to this Court, such fee to be, paid by the appellant school district.